PRESENT: All the Justices

COMMONWEALTH OF VIRGINIA
                                                                       OPINION BY
v. Record No. 201204                                            JUSTICE D. ARTHUR KELSEY
                                                                     OCTOBER 28, 2021
MARK SPENCER CADY


                       FROM THE COURT OF APPEALS OF VIRGINIA

        In this case, the Commonwealth appeals a split decision by a panel of the Court of

Appeals, Cady v. Commonwealth, 72 Va. App. 393 (2020). The decision reversed a

misdemeanor conviction based upon a jury verdict finding Mark Spencer Cady guilty of reckless

driving in violation of Code § 46.2-852. The Commonwealth alleged that Cady, while driving

along a two-lane road, wholly abandoned his duty to keep a proper lookout for a substantial

period of time and recklessly struck and killed a motorcyclist who had stopped to make a left

turn. The Commonwealth contends that the Court of Appeals erroneously held as a matter of

law that no rational jury could have found Cady guilty of reckless driving.

        We agree with the Commonwealth, reverse the Court of Appeals, and reinstate the trial

court’s conviction order. Our reasoning tracks two aspects of this case: the mens rea

requirement applicable to misdemeanor reckless driving and the standard of appellate review

governing jury verdicts.

                                                   I.

        Criminal recklessness, the requisite mens rea specified in Code § 46.2-852 for a

misdemeanor reckless-driving conviction, requires a reckless “disregard by the driver of a motor

vehicle for the consequences of his act and an indifference to the safety of life, limb, or property”

of others. See Powers v. Commonwealth, 211 Va. 386, 388 (1970). This requirement is more

than simple negligence, as that concept is used in civil tort cases, but it is less than “gross,
wanton, and culpable” negligence, the mens rea requirement for felony involuntary

manslaughter, 1 Noakes v. Commonwealth, 280 Va. 338, 345-46 (2010) (citation omitted); Mayo

v. Commonwealth, 218 Va. 644, 647 (1977) (citation omitted); see Richardson v.

Commonwealth, 192 Va. 55, 56-57 (1951) (recognizing that a “mere violation” of the reckless-

driving statute, by itself, “is insufficient to bring the negligent act within the common law

definition of involuntary manslaughter”); cf. Rich v. Commonwealth, 292 Va. 791, 802 (2016)

(defining the mens rea requirement in a DUI maiming case).

       Despite these subtle differences, an “objective standard” applies to all three levels of

mens rea, and the requisite mens rea “may be found to exist when the defendant either knew or

should have known the probable results of his acts.” Noakes, 280 Va. at 346 (alteration and

citation omitted) (applying the objective standard to the highest level of mens rea governing

felony involuntary manslaughter, and, thus, a fortiori making it applicable to all lower levels of

criminal negligence). In this respect, the mens rea standards of criminal negligence primarily

involve differences in degree. To be sure, even when courts apply the highest degree of mens

rea in involuntary manslaughter cases,

               the “measuring stick” is the same in a criminal case as in the law of
               torts. It is the exercise of due care and caution as represented by
               the conduct of a reasonable person under like circumstances, and
               this in itself is intended to represent the same requirement
               whatever the case may be. But whereas the civil law requires
               conformity to this standard, a very substantial deviation is essential
               to criminal guilt.



       1
          The statute criminalizing involuntary manslaughter caused by driving under the
influence, however, has its own lesser mens rea requirement. Compare Code § 18.2-36.1(A)
(criminalizing the act of “driving under the influence” and “unintentionally caus[ing] the death
of another person” as “involuntary manslaughter”), with Code § 18.2-36.1(B) (upgrading the
offense to “aggravated involuntary manslaughter” if the conduct of the defendant driving under
the influence “was so gross, wanton and culpable as to show a reckless disregard for human
life”).
                                                 2
Rollin M. Perkins & Ronald N. Boyce, Criminal Law 843 (3d ed. 1982); see Brown v.

Commonwealth, 278 Va. 523, 528 (2009); Bell v. Commonwealth, 170 Va. 597, 611 (1938).

       Consistent with this approach, we have explained that “[w]hat distinguishes a speeding

violation from the misdemeanor of reckless driving, and the misdemeanor from the felony of

involuntary manslaughter, is the likelihood of injury to other users of the highways.” Mayo, 218

Va. at 648. Determining “the degree of the hazard posed” by the defendant’s driving, therefore,

heavily “depends upon the circumstances in each case.” Id. Informed by these principles, we

turn next to the sufficiency of the evidence in this case.

                                                  II.

       When presented with a sufficiency challenge in criminal cases, we review the evidence in

the “light most favorable” to the Commonwealth, the prevailing party in the trial court.

Commonwealth v. Hudson, 265 Va. 505, 514 (2003). “Viewing the record through this

evidentiary prism requires us to ‘discard the evidence of the accused in conflict with that of the

Commonwealth, and regard as true all the credible evidence favorable to the Commonwealth and

all fair inferences to be drawn therefrom.’” Commonwealth v. Perkins, 295 Va. 323, 323-24

(2018) (citation omitted). 2 Considering the evidence from that vantage point, “[a]n appellate

court does not ‘ask itself whether it believes that the evidence at the trial established guilt beyond

a reasonable doubt.’” Williams v. Commonwealth, 278 Va. 190, 193 (2009) (emphasis in

original) (quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). Instead, the only “relevant




       2
           Our sufficiency review “is not limited to the evidence mentioned” by counsel during
their trial arguments. Perry v. Commonwealth, 280 Va. 572, 580 (2010) (quoting Bolden v.
Commonwealth, 275 Va. 144, 147 (2008)). Instead, “an appellate court must consider all the
evidence admitted at trial that is contained in the record,” id. (quoting Bolden, 275 Va. at 147),
and “not merely the evidence that the reviewing court considers most trustworthy,”
Commonwealth v. Jenkins, 255 Va. 516, 522 (1998).
                                                  3
question is, after reviewing the evidence in the light most favorable to the prosecution, whether

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Sullivan v. Commonwealth, 280 Va. 672, 676 (2010).

        We need not repeat in detail the competing factual narratives of the parties in this case.

They agree on some facts, disagree on others, and wholly part company with respect to what

inferences, if any, a rational trier of fact could discern from the evidence. For the reasons stated

in the dissenting opinion in the Court of Appeals, we agree that “[a]pplying their common sense

and experience to these facts, the jur[ors] reasonably could and did conclude that the reason

[Cady] plowed into the victim and his motorcycle without taking any evasive action is that he

was not looking at the road and had not been for some time.” Cady, 72 Va. App. at 410 (Russell,

J., dissenting).

        Viewed in the light most favorable to the Commonwealth, the evidence supports the

jury’s verdict. Cady “had music playing,” J.A. at 43, 356; see id. at 360, prior to the collision

and did not “remember seeing or striking” the motorcycle, id. at 43. He bewilderedly asked,

“What happened?” immediately after the collision. Id. at 314. No evidence suggested that

Cady’s view of the motorcyclist was obstructed by environmental conditions or that Cady was

experiencing a medical emergency. The large burgundy motorcycle was stopped directly in front

of Cady in his lane and within his full, unobstructed view, and the motorcyclist had his left turn

signal on while waiting to make a left turn. The collision occurred on a straight stretch of road

on a clear, sunny day.

        Based upon this evidence, a rational trier of fact could reasonably infer that the accident

in this case was not the result of a “split-second, momentary failure to keep a lookout,”

constituting only simple negligence, but rather a “lengthy, total, and complete” failure to keep a



                                                  4
lookout, satisfying the mens rea requirement for reckless driving in violation of Code § 46.2-852.

Cady, 72 Va. App. at 410 (Russell, J., dissenting). The Court of Appeals erred in concluding

otherwise.

                                               III.

       For these reasons, we reverse the decision of the Court of Appeals and reinstate the trial

court’s conviction order.

                                                                     Reversed and final judgment.




                                                5